It is my honour, as I begin my statement, to convey to Mr. Mogens Lykketoft, and through him to his country, Denmark, our sincere congratulations on his appointment to the presidency of the General Assembly at its seventieth session. I should also like to express our thanks to Mr. Sam Kutesa for his able leadership of the General Assembly at its sixty-ninth session.
At this time, I should also like to thank Secretary- General Ban Ki-moon and assure him of the constant support of Tunisia in carrying out his noble duty.
In the past few years, Tunisia has seen very important events occurring in the framework of its democratic transitional process. There is now greater political and national awareness among politicians and components of civil society, which has allowed us to adopt dialogue as the only means to seek solutions to our crises and differences of opinion, and to avoid violence, individualism and exclusion. Thanks to this consensus- based approach, Tunisia has been able to adopt a new Constitution that manifests the fundamental values of democracy, human rights and the peaceful handover of power. Similarly, and in the framework of the transition process, we succeeded in organizing legislative and presidential elections. Observers, both inside and outside the country, bore witness to the integrity, transparency and independence of the elections, which allowed us to establish robust, permanent democratic institutions.
As the success of any political process is contingent upon efforts made on the economic and social fronts, the Tunisian Government, guided by its awareness of the need to tackle current challenges — in particular countering unemployment, strengthening national development investment and ensuring social justice — decided to draw up a strategic vision for
15-29595 11/23

A/70/PV.18 29/09/2015
the country for 2016-2020 that will determine the guidelines and courses set nationally regarding sustainable development. In this regard, Tunisia reaffirms its responsibility for improving growth and development and acting in line with the aspirations of its people. We therefore urge our partners and friends in the international community to support national efforts in particular in the area of youth employment, strengthening investment and support for local and national development.
Regional changes have been swift and ongoing. We have seen them lead over the past few years to an exacerbation of the terrorist threat that now jeopardizes the stability and security of many States of the region, including mine. While our country has made significant progress in the area of security and counter- terrorism — particularly through the defeat of many terrorist plans and other criminal activities and the arrest of many suspects who were then prosecuted — over the course of this past year, we have nonetheless been the victims of two heinous terrorist attacks targeting the Bardo Museum and a tourist site in the city of Sousse in a cowardly attempt to undermine our social approach of centrism, moderation and tolerance, and to frustrate the economy by targeting its vital tourist sector. While we express our great sadness regarding the country’s losses from these two crimes, we affirm that the perpetrators of these crimes will not enjoy impunity. No one can resort to terrorism to further his own objectives or to destroy Tunisian society.
Our plan for counter-terrorism is based on a comprehensive and integrated approach that goes beyond the necessity for military and security responses and seeks to understand the political, social, cultural and economic reasons behind terrorism. Nationally speaking, the prevalence of terrorism and extremism across the globe is now a significant incentive for finding a new way to combat terrorism, in accordance with bilateral and multilateral cooperation frameworks. While we welcome all initiatives to coordinate international efforts to combat terrorism, we reiterate our offer, made from this rostrum, to convene an international high-level counter-terrorism conference in Tunisia aimed at coordinating international efforts.
The alarming increase in conflicts and tensions throughout the world, whatever the reason, is of great concern to us. It requires the international community to scale up its efforts to find ways to halt these conflicts peacefully, particularly by prioritizing dialogue and
mediation efforts and strengthening activities for peacebuilding.
For Tunisia, the Palestinian cause remains at the core of important issues and conflicts in the region. We therefore reiterate our full support to the brotherly Palestinian people as it seeks to recuperate its legitimate rights to self-determination and the establishment of its independent State. Tunisia supports efforts for the continuance of peace negotiations between Palestinians and Israelis on the basis of a timeline for ending the occupation, and for the adoption of a United Nations resolution that would put an end to the Israeli occupation and restore to the Palestinian people their legitimate rights. We also condemn the ongoing Israeli blockade of the Gaza Strip and its settlement policy, which is in violation of international law and international legitimacy. They represent an attempt to impose a new status quo and to undermine the two-State solution as well as efforts to continue talks on the basis of a solution that would guarantee security and stability for all countries of the region.
Near Tunisia, the brotherly Libyan people are seeing the fallout from a crisis that threatens its stability and security and goes beyond the borders of the Libyan State to jeopardize the stability of the entire region, and Tunisia in particular. We firmly believe that dialogue remains the sole solution to overcoming Libya’s internal differences and to ensuring national reconciliation and respect for the will of the Libyan people for a political solution and a rejection of violence.
I reaffirm Tunisia’s appeal to the brotherly country of Libya and our support for efforts to find a political solution under United Nations auspices and establish a Government of national reconciliation and accord. The international community’s support is very important in that respect. The threats and dangers posed to neighbouring countries by the spread of the terrorist organization Daesh from Libya are growing. That requires strengthened coordination and cooperation among neighbouring States. We also need support from the international community in our efforts to suppress the threats to neighbouring countries.
In addition to the crises in our region, four and a half years have passed as the Syrian crisis continues to deteriorate. That is a reflection of the gravity of the political and humanitarian crisis in which our Syrian brothers have suffered death, displacement and other travails. The situation calls for credible action on the part of the international community to coordinate and
12/23 15-29595

29/09/2015 A/70/PV.18
mobilize efforts to take immediate measures to halt the violence, disorder and chaos and to protect life. Tunisia urges all influential stakeholders in the Syrian conflict to step up their efforts to find a consensus- based political solution to the crisis based on dialogue and peace. We welcome the international efforts to breathe new life and hope into the situation and to find a consensus-based political solution that will spare Syria the threat of fragmentation and division.
In the face of the suffering of the brotherly country of Yemen and the humanitarian disaster that threatens to tear apart Yemeni society, national cohesion and Government, we express our full support for all efforts to put an end to the bloodshed and war and to assist the country to move beyond this crisis and alleviate the suffering of the Yemeni people. We call on all factions in Yemen to return to the negotiating table and to prioritize dialogue and reason in the established framework for the country’s political transition.
Not far from that brotherly Arab country, we are seeing an exacerbation of the situation in Iraq, where terrorism is increasingly prevalent and entrenched, and ethnic and sectarian genocide is being perpetrated. This requires a firmer resolve than ever on the part of all regional and international stakeholders to re-establish security, stability and accountability for the gruesome crimes that have undermined the material, human and humanitarian assets in that country.
The sixty-ninth session of the General Assembly saw the evolution of many political, development and security milestones. We saw a galvanization of international efforts to ensure that all means were made available for success based on the growing awareness regarding the need to enhance justice in international relations and to put an end to disparities in development, while guaranteeing sustainable development for all in all social, economic and environmental dimensions. Among these milestones we note the holding of the United Nations Summit on the 2030 Agenda for Sustainable Development (resolution 70/1) and the adoption of important resolutions to reduce poverty, promote social development and actively reduce the gaps between the countries of the North and the South by improving the levels of development in all its dimensions, in particular in developing and least developed countries.
Along these lines, the third Conference on Financing for Development in Addis Ababa in July saw the adoption
of the Addis Ababa Action Agenda, reflecting the concerns of developing and least developed countries regarding technology transfer, capacity-building, development assistance and others, and complementing international efforts in this arena. Tunisia actively contributed to the success of these events by actively participating in the preparatory process in our capacity as a member of the intergovernmental Open Working Group on Sustainable Development Goals, and in the geographical group relevant to this issue.
In the framework of similar efforts to support the work of the international community in sustainable development, we assisted in the preparation of the twenty-first session of the Conference of States Parties to the United Nations Framework Convention on Climate Change, which is to take place in Paris in December. We have finished preparing our nationally determined contribution, which reflects the country’s efforts in the areas of adaptability and future programmes. We welcome the relative successes of the United Nations in these areas. Nonetheless, we continue to believe that there is a need to continue to work together to better guarantee the efficiency of the Organization’s efforts to address important contemporary issues for humankind, in particular by broadening the decision-making circle and encouraging balance in international relations by enshrining the principle of partnership.
The choice of the topic “The United Nations at 70: the road ahead for peace, security and human rights” as the theme for this session of the General Assembly is relevant to us all at a time for taking stock of the progress that has been made in various areas. Each and every one of us here today is responsible for correcting imbalances and changing the future or destiny of peoples to ensure more justice, equality and fair sustainable development. We are all accountable for redressing these imbalances and ensuring that greater justice, equality and equitably distributed sustainable development prevail in future. That also holds true for any confrontations and for establishing channels of communication in the framework of mutual respect. We shall spare no effort to achieve these noble goals.
In conclusion, allow me also to convey my hope that the United Nations will be capable of tackling the major challenges before us today so that, thanks to the shared desire of Member States, we can achieve peace, development and security. I am convinced that the common ground that brings us together is much more significant than the differences that divide us.
